IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARVIN COOPER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0076

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 2, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Marvin Cooper, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.


PER CURIAM.

      Petitioner is granted a belated appeal of the July 27, 2016, order denying motion

for jail credit in Alachua County Circuit Court case number 01-2014-CF-003576-A.

Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the

clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P.

9.141(c)(6)(D).

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.